[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In the Interim Memorandum of Decision dated December 28, 1990, the Court found that the marriage between the parties had broken down irretrievably and therefore dissolved it.
The marriage was not a happy one, even from the beginning.
The Court finds that the plaintiff's drinking bothered the defendant, that he abused her verbally and aroused her suspicions of his relations with other women because of a florist bill for flowers sent to a "Kathy" and because of telephone numbers written on matchbooks. When the defendant called these numbers, strange women answered the calls.
The Court also finds that the defendant argued constantly with the plaintiff over his drinking, the money he spent on their lifestyle and his friends.
All these matters caused the breakdown of the marriage. However, the Court finds that the plaintiff was much more at fault for the breakdown than the defendant.
Neither party is awarded alimony.
The family home at Shelter Cove Road in Milford shall belong to the plaintiff together with its furnishings except for the personal items of the defendant.
The plaintiff shall hold the defendant harmless of any liability concerning the joint income tax returns filed by the parties.
The IRA in the amount of $2,000 shall belong to the defendant.
The $6,000 deposit with Shearson Lehman shall be split 50/50 between the parties.
The plaintiff shall pay the defendant $7,500 within two years from the date hereof. The amount shall be secured by a mortgage on the house on Shelter Cove Road.
Each party shall be responsible for the liabilities CT Page 136 listed on his or her Financial Affidavit except for the income tax liability which has been taken care of above.
Each party shall pay the fee of their own attorney.
The plaintiff shall return to the defendant the engagement ring which the Court ordered him to hold pending any further order.
The crystal given the defendant by her family shall belong to her.
The defendant may resume her maiden name of Gina Marie Tegano.
THOMAS J. O'SULLIVAN TRIAL REFEREE